 
Exhibit 10.1   Binding Letter Agreement 


LETTER AGREEMENT
 
This Letter Agreement is entered into on this 26th day of November, 2007, for
the purpose of confirming the general terms of a legally binding agreement by
and among Peabodys Coffee Inc., a Nevada corporation ("PBDY"), and Inca Group
Partners, a Nevada Partnership ("IGP"), relating to the acquisition by IGP of a
controlling equity interest in Peabodys Coffee Inc..
 
I
Recitals
 
A)    Peabodys Coffee is seeking a merger or financing “Transaction” with an
investor in order to obtain additional liquidity, pursue its business plan and
to maximize shareholder value.
 
B)    IGP desires to enter into a transaction with Peabodys Coffee (the
“Transaction”), and desires to acquire a common stock interest in Peabodys
Coffee equal to at least 52% of the outstanding common stock.
 
C)    By and through this Letter Agreement, Peabodys Coffee and IGP desire to
confirm the proposed basic terms of the Transaction that will be set forth in a
subsequent, definitive agreement (“Definitive Agreement”) to be entered into
between the parties on or before December 15 , 2007, unless such date is
extended by mutual agreement of the parties hereto.
 
II
Basic Terms
 
1.    Acquisition of Peabodys Coffee Stock . IGP will acquire sixty (60) million
shares of common stock from Peabodys Coffee’s treasury in exchange for the sum
of Three Hundred Thousand and 00/100 ($300,000.00) Dollars. Upon execution of
this Letter Agreement, Peabodys Coffee will issue 60 million Peabodys Coffee
Inc. common stock to Inca Group Partners. The purchase shall be paid by
promissory note, delivered upon execution hereof, and shall be due and payable
not later than sixty (60) days from the date the Peabodys Coffee Inc. common
stock is issued. In the event that IGP shall fail to remit payment of its
promissory note when due, Peabodys Coffee shall have the sole right to cancel
all share certificates issued and to rescind the Transaction in its entirety. In
such event, IGP covenants with Peabodys Coffee that it shall immediately return
all certificates and shall not assert any claim of ownership. Further terms as
mutually agreed upon by the parties shall be set forth in the Definitive
Agreement.
 
2.    Additional Capital . IGP will transfer additional assets to be used by
Peabodys Coffee to pay off the balance of the other debt in accordance with the
asset stock exchange agreement dated September 17, 2007.
 

--------------------------------------------------------------------------------


 
3.    Consulting Agreements .
Tkachuk agrees to stay on as a consultant for a period of no more than one year
for compensation to be determined and set forth in the Definitive Agreement.

 
4.    Major Creditor Understandings . As part of the Transaction, Tkachuk agrees
to negotiate in a best efforts all outstanding debt down to a total of
$170,000.00 or that which is acceptable to the Inca Group Partners. IGP will
negotiate with La Jolla Cove Investors directly for new terms and conditions of
their convertible note with the company. These transactions must take place
prior to, or simultaneous with the execution of the Definitive Agreement.
 
5.    Contingency . The consummation of the Transaction shall be contingent upon
the negotiation of the Definitive Agreement for the Transaction upon terms which
are mutually satisfactory to the parties. The terms of the Transaction are to be
negotiated by the parties and will be subject to closing conditions and
contingencies to be determined in the sole discretion of IGP, including, without
limitation, satisfactory due diligence review by IGP.
 
6.    Board Consent . Peabodys Coffee represents that its Board of Directors, at
a meeting duly held on November 26, 2007, has approved the basic terms of the
Transaction contemplated by the parties and has authorized Tkachuk, as its CEO,
to enter into the Definitive Agreement upon terms and conditions which are
mutually satisfactory to the parties and in the best interests of Peabodys
Coffee.
 
III
Miscellaneous
 
7.    No Encumbrances . All shares of Peabodys Coffee acquired by IGP hereunder
shall be delivered free and clear of any and all encumbrances of any nature
whatsoever (other than restrictions on resale pursuant to Rule 144 under the
Securities Act of 1933) and shall be validly issued and nonassessable.
 
8.    Termination . Any party may terminate this Letter of Intent by providing
the other party with written notice of such termination to the other parties if
the Definitive Agreement for the Transaction between Peabodys Coffee and IGP is
not executed on or before 5:00 p.m. (PST) on December 15, 2007.
 
9.    No Assurances; Binding . This Letter of Intent is contractual and binding
upon all parties signatory hereto. Peabodys Coffee agrees with IGP that it will
not negotiate with any other parties pertaining to this contemplated Transaction
until this transaction is consummated or terminated.
 
10.    Counterparts . This Letter of Intent is executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery of a signed counterpart by facsimile
transmission shall be deemed an original for all purposes.
 
11.    Governing Law . This Agreement shall be governed by and construed in
accordance with the domestic laws of Nevada, without reference to any choice of
law provisions.
 
12.    Expenses; Disputes . Each of the parties will bear its own costs and
expenses (including legal fees) incurred in connection with this Letter
Agreement and the consummation of the Transaction contemplated hereby. The
prevailing party in any suit or proceeding arising under this Letter Agreement
shall be entitled to recover its reasonable costs and expenses, including a
reasonable sum as attorneys’ fees.
 

--------------------------------------------------------------------------------


13.    Good Faith Deposit . IGP shall remit the sum of Five Thousand ($5,000.00)
Dollars to Peabodys Coffee as a good faith deposit. The good faith deposit shall
be evidenced by a convertible promissory note that will ensure return to IGP in
the event the parties are unable to mutually agree upon the terms of the
Definitive Agreement.
 
[Signature Page Follows]
 
 
IN WITNESS WHEREOF , the Parties hereto have executed this Letter of Intent by
their duly authorized representatives or agents as of the date first above
written.
 
 
“PEABODYS COFFEE”
Peabodys Coffee Corp.
 
 
 
 
 
By:  Todd Tkacuk
 
 
Date: 11/26/2007

--------------------------------------------------------------------------------

Name: Todd Tkachuk, CEO
 
 
 



“IGP”
.
  Inca Group Partners
 
 
 
 
By:  Howard Behling
 
 
Date: 11/26/2007

--------------------------------------------------------------------------------

Name: Howard Behling
Managing Partner 
 
 
 

 



--------------------------------------------------------------------------------

